In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Golar, J.), dated June 25, 2003, which granted the defendants’ motion for summary judgment dismissing the complaint on the ground that he did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with costs, the motion is denied, and the complaint is reinstated.
The Supreme Court erred in granting the defendants’ motion for summary judgment since they failed to make a prima facie showing that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) (see generally Gaddy v Eyler, 79 NY2d 955 [1992]). Therefore, we need not address the sufficiency of the plaintiffs opposition papers (see Coscia v 938 Trading Corp., 283 AD2d 538 [2001]; Mariaca-Olmos v Mizrhy, 226 AD2d 437 [1996]). Altman, J.P., Goldstein, Schmidt, Cozier and Skelos, JJ., concur.